             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

DANIELLE CRAIN, Individually
and on Behalf of all Others
Similarly Situated                                           PLAINTIFF

v.                         No. 4:20-cv-245-DPM

ARKANSAS QUALITY THERAPY CO.;
COREY KIMBROUGH; and
TROOPER TOLBERT                                         DEFENDANTS

                                 ORDER
        Counsel for plaintiff has informally advised the Court that they
don't object to defendants' motions, Doc. 3, 4 & 5, or to giving
defendants until 29 April 2020 to respond. Motions, Doc. 3, 4 & 5, are
granted as modified. Answers or Rule 12(b) motions _due by 29 April
2020.
        So Ordered.

                                                         ?
                                        D.P. Marshall Jr.
                                        United States District Judge
